Citation Nr: 1121802	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-38 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including the question of whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the Veteran's claim for service connection for what it characterized as an anxiety disorder.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for anxiety disorder specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including anxiety disorder, PTSD, and depression. The Board thus finds that, pursuant to Clemons, supra, the claim is more accurately classified as a claim for service connection for an acquired psychiatric disorder, to include the question of whether new and material evidence has been received to reopen a claim of service connection for PTSD.  See Clemons, 23 Vet. App. 1.  (A claim of service connection for PTSD had previously been denied on several occasions, most recently in February 2009.)

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for PTSD as a claim to reopen.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2010.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claim for service connection for an acquired psychiatric disorder, including the issue of his petition to reopen his previously denied claim for service connection for PTSD.

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the RO issued the Veteran a notice letter in March 2009 that discussed, in part, what evidence VA would obtain for the Veteran and what evidence it was his responsibility to obtain.  The letter further informed the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The letter did not inform the Veteran, however, of the need to submit new and material evidence to reopen his claim for service connection for PTSD; nor did it contain any explanation of what constitutes new and material evidence under relevant regulations.  The letter further failed to inform the Veteran of the evidence and information necessary to establish the underlying claim of entitlement to service connection.  

The holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) requires VA to inform the Veteran of what specific evidence is necessary to reopen a claim.  Thus, the Board finds action by the agency of original jurisdiction (AOJ) is required to satisfy the notification provisions of the VCAA in accordance with Kent, supra.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board further recognizes that the present case, which involves allegations of a personal assault (the alleged physical assault of the Veteran while he was asleep in his bunk), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(4) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  As such, the agency of original jurisdiction (AOJ) must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Regarding diagnosis of the Veteran's mental disabilities, the Board acknowledges that service treatment records show that on his February 1978 pre-entry report of medical history he replied "no" when asked if he had depression or excessive worry or any other psychiatric troubles.  He was noted to be "normal" upon clinical psychiatric evaluation at that time.  However, a May 1978 report of medical history reflects that the Veteran responded "Yes" when asked if he experienced frequent trouble sleeping, depression or excessive worry, and "nervous trouble of any sort."  He was found to be normal psychiatrically on evaluation at the time.  The Veteran was hospitalized in June 1978 following a concussion; treatment records from June 1978 reflect that the Veteran reported having been assaulted and had multiple lacerations on his face.  He complained of headache, dizziness, and passing out, as well as pain on the left side of his face and the back of his neck.  Radiological evaluation found no skull fracture.  No separation medical examination or report of medical history is of record.  

Personnel records from the Veteran's time in service reflect that he was absent without leave in June 1978, prior to the alleged assault, and again in August 1978, for which he was punished under Article 15 of the Uniform Code of Military Justice.  The records further reflect that the Veteran was discharged later in August 1978 after having been found to display anti-social behavior and a "lack of interest and motivation and ... totally negative attitude towards the military."  Personnel records from the Veteran's discharge reflect his reported history of having lived in a "home for boys" during his teenage years due, in part, to shoplifting and other behavior problems.  An August 1978 counseling report found the Veteran to have a negative attitude and lack of desire to remain in the military.

Post-service medical records reflect that treating medical professionals have variously identified the Veteran as experiencing depression and anxiety, as well as PTSD.  The Board notes that records from the St. Cloud VA Medical Center (VAMC) are silent as to treatment for any psychological complaints prior to April 2006, at which time he was diagnosed with PTSD, adjustment disorder with mixed anxiety and depressed mood, and alcohol dependence.  Similarly, the Veteran was seen during an inpatient visit in December 2007 for his psychiatric complaints; at that time, he reported having experienced "extreme childhood anger about on-going conflicts between parents," as well as being placed at a "Boy's Ranch" at the age of 12 due to ongoing problems with truancy, shoplifting, and other behavior problems.  Further VAMC records note that the Veteran was seen in June 2008 for complaints of longstanding psychiatric problems, which he attributed to his experiences in service.  At that visit, the Veteran discussed having been "sent to a ranch" from the ages of 12 to 15, rather than a juvenile detention center.  He was noted at that time to have a history of PTSD, but his primary diagnosis was antisocial personality disorder.  Since that time, he has been seen by VA psychiatric care providers who have assigned diagnoses of depression, PTSD, and anxiety disorder.  Further, records from the Social Security Administration (SSA) reflect that the Veteran was provided a diagnosis of PTSD and adjustment disorder in an April 2007 mental evaluation conducted pursuant to the Veteran's application for SSA benefits.  

The Veteran also underwent VA examination in April 2008, prior to the filing of the instant claim.  At that time, the examiner acknowledged that the Veteran had been diagnosed with PTSD by his VA treatment providers.  He noted the Veteran's report of having had a "stressful and difficult childhood," including moving back and forth between his divorced parents and acting out, including shoplifting, which resulted in his being sent to a boys' home for more than three years as a teenager.  The examiner noted the Veteran's account of having been assaulted in service and discussed his discharge from the military after only five months.  The examiner further noted the Veteran's post-service problems with alcohol and with maintaining employment, due to his addiction and his temper, as well as interpersonal problems with his ex-wives and family members.  Psychological testing reflected possible symptom exaggeration, although the examiner diagnosed the Veteran with generalized anxiety disorder and dysthymic disorder, as well as antisocial personality disorder.  The examiner opined that the Veteran's psychiatric difficulties were due not to the claimed in-service assault but to his "chaotic, stressful childhood," which was manifested prior to service by his being sent to a boys' home, as well as his history of shoplifting, assaults, and conduct-related problems.   

A letter dated in June 2008 reflects that the Veteran's private psychiatrist has assigned him a diagnosis of PTSD related to his claimed assault in service.  In the letter, the psychiatrist indicated his belief that the Veteran's PTSD stemmed from his claimed in-service assault, and not from his childhood experiences, which he alleged were "produced ... out of whole cloth" by the VA examiner.  In addition, the Veteran has submitted statements from his girlfriend and his mother, dated in 2009.  The Veteran's girlfriend states that his in-service assault has affected his mental health, rendering him depressed and suspicious of others, as well as subject to nightmares.  Similarly, the Veteran's mother stated in her August 2009 letter that the Veteran told her during service about the attack, after which she called the Army and demanded that he be discharged and sent home.  The Veteran has also testified before the undersigned Veterans Law Judge that his parents were caring and that he never had any problems in his childhood or at any time prior to entering service.

The Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board also notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, although the April 2008 VA examiner specifically found that a current diagnosis of PTSD was not warranted, he did not fully address the possibility of a relationship between the Veteran's time in service and his currently diagnosed anxiety disorder and dysthymic disorder.  Further, the April 2008 VA examination was conducted prior to the June 2008 opinion letter from the Veteran's private treatment provider, and the examiner did not fully discuss the Veteran's claims of having been assaulted in service, which statements are supported by letters submitted by his mother and girlfriend in 2009.  

In light of the Veteran's contentions and the medical evidence discussed above, the Board finds it necessary to secure an additional examination to ascertain whether an acquired psychiatric disorder is etiologically related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation in order to determine the current diagnosis or diagnoses of his claimed acquired psychiatric disorder(s).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records, which suggest that he also has a current diagnosis of depression and anxiety disorder.  In the opinion, the examiner is directed to specifically discuss the Veteran's claimed in-service assault, as well as the contradictory statements made by the Veteran in his VAMC treatment records and at his October 2010 hearing concerning his childhood and his relationship with his parents. 

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record to be obtained.  In the letter, the AOJ must provide the Veteran and his representative with the language of the new PTSD regulation.  75 Fed. Reg. 39,852.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  The corrective notice letter must also explain what constitutes new and material evidence and specifically identify the type of evidence necessary to satisfy the elements of the underlying claim that were found insufficient in the previous denials of service connection for PTSD, in accordance with Kent, supra.  

In addition, the AOJ must explain specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2010).  The Veteran must be specifically told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(4).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)

2.  The Veteran must thereafter be scheduled for VA psychiatric examination and notified that failure to report to any scheduled examination, without good cause, could result in the denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  

The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences PTSD.  A VA examiner must thereafter review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to the medical probabilities that any acquired psychiatric disorder is related to his active military service, to include in particular his alleged in-service assault.  Specifically, the examiner should provide an opinion as to whether any currently diagnosed disability clearly and unmistakably existed prior to military service.  All opinions must be set forth in detail and explained in the context of the record.  A well-reasoned etiological opinion must be provided for each diagnosed acquired psychiatric disorder.  The examiner must discuss the Veteran's multiple post-service psychiatric treatments, as well as the June 2008 private physician's letter, in the context of any negative opinion.  The examiner must set forth all examination findings along with the complete rationale for the opinions expressed.

A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted,  the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

